ALLOWABLE SUBJECT MATTER
For the present application which was examined under the pre-AIA  first to invent provisions, as was indicated in the Notice of Allowance of 3/12/2021, Claims 1, 3-4, 9-10, 15, 17-18, 23-24 and 29-30 are allowed with the amendments of Applicant’s submission of 12/23/2020 and with the Examiner’s amendment of 3/12/2021 and herein over the prior art of record and to overcome the rejections under 35 U.S.C.112.  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment for Claim 15 to the examiner’s amendment of record for Claim 15 of 3/12/2021 appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given originally in a telephone interview with Mr. Matthew Siegal on 03/03/2021.  
4.	The examiner’s amendment of 3/12/2021 has been amended as follows:    
A.	IN THE CLAIMS from the examiner’s amendment of 3/12/2021: 
I.	Claim 15, in line 9, before the words “solution of water” delete the word – -or- - and before the resulting words “a solution of water” insert the word - - or - -.  With this amendment line 9 reads ‘or a solution of water with water soluble liquid polyhydric alcohol, water soluble liquid’.  


EXAMINER’S REASONS FOR ALLOWANCE
The examiner’s reasons for allowance in the Notice of Allowance of 03/12/2021 are unchanged and remain the same.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787